The claim is that the defendant was released, as receiptor, by the neglect of the attaching creditor to enter the action on the return day. The contract of a receiptor is, that he will deliver to the officer the property receipted for, on demand, or answer for its value, to the extent of the judgment in the suit in which it was attached, not, however, exceeding the valuation fixed in the receipt, and he is not released from liability by any proceedings in the action in which the receipt is given which do not increase his liability or modify his contract, as expressed in the receipt, to his prejudice. Laighton v. Lord, 29 N.H. 237, 257; Page v. Jewett, 46 N.H. 441, 445; Miller v. Clark, 8 Pick. 412.
It is not found as a fact, nor is it suggested, that the defendant has *Page 565 
in any respect changed his position, or been prejudiced by the neglect of the attaching creditor. He has therefore no cause of complaint, and no reason exists why he should be excused from the performance of his contract.
Judgment for the plaintiff.
ALLEN and SMITH, JJ., did not sit: the others concurred.